DETAILED ACTION

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
 
2.	Claims 1-20 are pending.  Claims 1, 9, and 17 are independent.  Claims 1, 6, 9, 16 and 17 are currently amended.  Amendments to the claims are accepted.

Response to Arguments

3.	Applicant's arguments filed on 6/8/2022 have been fully considered; however, they are not persuasive.  
In responding Applicant’s argument “Wright is directed toward security concerns, blocking of traffic is disclosed, instead of rerouting as claimed” (page 7 of Remarks), Examiners respectfully disagree.  Wright discloses that the security device does not only block traffic of data but also reroute the traffic of data based on the security policy rule [para. 229-231; dropping/blocking packets associated with file sharing but allowing packets associated with internet access based on security policy applied to the detected location of the mobile device].  Therefore, Wright’s allowing data packets associated with internet access based on policy applied to the detected location of the mobile device is the same as rerouting incoming traffic received at the network port based on the activity state as recited in claim 1, and similarly recited in claims 1, 9 and 17.
Furthermore, Wright’s allowing data packets associated with internet access based on policy applied to the detected location of the mobile device also reads on one of the one or more rules is a routing rule, and the rerouting of the incoming traffic is based on the rerouting rule as recited in claims 6 and 16 because Wright’s security policy rule is the same as the claimed routing rule for Wright’s security policy rule and the claimed routing rule are rules based on which data traffic is routed.
	Accordingly, rejection of claims 1-20 are maintained.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 6-11, 13, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wright (US PG Pub. 2008/0046965).
As regarding claim 1, Wright discloses A method, comprising: 
utilizing one or more processors, at a network port of a network gateway that defines a local environment [para. 55 and 64], to perform the following:
collecting activity data concerning a local environment from a device associated with the local environment [para. 178, 195-207; collecting data from the mobile device for determining location of the mobile device]; 
determining an activity state associated with a local environment based on the activity data collected by the device [para. 178, 195-207; determining location of the mobile device based on the collected data]; and 
managing an access setting associated with a network port of a network gateway into the local environment based on the activity state [abstract, para. 266-267, and 278-280; managing access setting of a port based on policy applied to a location of the mobile device]; and
rerouting incoming traffic received at the network port based on the activity state [para. 229-231; allowing packets associated with internet access based on security policy applied to the detected location of the mobile device].

As regarding claim 2, Wright further discloses The method of claim 1, wherein the managing further comprises changing the access setting between first and second access levels based on the activity data [abstract, para. 266-267, and 278-280; changing different setting of the port based on the location of the mobile device].

As regarding claim 3, Wright further discloses The method of claim 1, wherein the device represents a sensor to monitor at least a portion of the local environment and provide, as the activity data, an indication of whether one or more individuals are present in the local environment [para. 12, 210, 216, and 218; sensing a network environment of the mobile device using a GPS sensor].

As regarding claim 6, Wright further discloses The method of claim 1, further comprising accessing one or more rules that define the access setting associated with the network port based on the activity state [abstract, para. 57, 69, and 178; accessing the security policies in which include different port settings based on the location of the mobile device], and wherein one of the one or more rules is a routing rule, and the rerouting of the incoming traffic is based on the rerouting rule [para. 229-231; allowing packets associated with internet access based on security policy applied to the detected location of the mobile device].

As regarding claim 7, Wright further discloses The method of claim 6, further comprising receiving incoming data traffic from an external source, the data traffic directed to the network port of the network gateway into the local environment, and determining whether to block the data traffic based on the access setting [abstract, para. 64, 266-267, and 294-295; incoming data traffic on a port is blocked based on the determined location policy].

As regarding claim 8, Wright further discloses The method of claim 1, wherein the network gateway includes first and second ports, the managing comprising individually managing the first and second ports to have different access settings based on the activity state [abstract, para. 266-267, and 278-280; managing different access settings of different ports based on policy applied to a location of the mobile device].

As regarding claim 9, Wright discloses An apparatus, comprising: 
a network port of a network gateway, the network gateway defining a local environment [para. 55 and 64], the network port to receive data traffic directed to one or more computing devices within a local environment [para. 202, and 266-267]; 
memory storing program instructions at the network port [para. 13]; and 
a processor at the network port [para. 53], in response to execution of the program instructions, to perform the following: 
collect activity data concerning the local environment [para. 178, 195-207; collecting data from the mobile device for determining location of the mobile device]; 
determine an activity state associated with a local environment based on the activity data collected by the device [para. 178, 195-207; determining location of the mobile device based on the collected data]; and 
manage an access setting for the network port into the local environment based on the activity state [abstract, para. 266-267, and 278-280; managing access setting of a port based on policy applied to a location of the mobile device]; and
reroute incoming traffic received at the network port based on the activity state [para. 229-231; allowing packets associated with internet access based on security policy applied to the detected location of the mobile device].

As regarding claim 10, Wright further discloses The apparatus of claim 9, further comprising a wireless router, wherein the network port represents a network port on the wireless router [para. 73, 202, 230, and 244; a port of a network access point (NAP) using wireless connection].

As regarding claim 11, Wright further discloses The apparatus of claim 9, wherein the processor, in response to execution of the program instructions, routes incoming data traffic through the network port to a predetermined computing device within the local environment [abstract, para. 64, 266-267, and 294-295; incoming data traffic on a port is blocked based on the determined location policy].

As regarding claim 13, Wright further discloses The apparatus of claim 9, wherein the device represents a sensor to monitor at least a portion of the local environment and provide, as the activity data, an indication of whether one or more individuals are present in the local environment [para. 12, 210, 216, and 218; sensing a network environment of the mobile device using a GPS sensor].

As regarding claim 14, Wright further discloses The apparatus of claim 9, wherein the processor, in response to execution of the program instructions, changes the access setting between first and second access levels based on the activity data [abstract, para. 266-267, and 278-280; changing different setting of the port based on the location of the mobile device].

As regarding claim 16, Wright further discloses The apparatus of claim 9, wherein the memory stores one or more rules that define the access setting for the network port based on the activity state [abstract, para. 57, 69, 110, 178, and 184; accessing the security policies in which include different port settings based on the location of the mobile device], and wherein one of the one or more rules is a routing rule, and the rerouting of the incoming traffic is based on the rerouting rule [para. 229-231; allowing packets associated with internet access based on security policy applied to the detected location of the mobile device].

As regarding claim 17, Wright discloses A computer program product comprising a non-signal computer readable storage medium comprising computer executable code to: 
collect activity data, at a network port of a network gateway that defines a local environment [para. 55 and 64], concerning a local environment from a device associated with the local environment [para. 178, 195-207; collecting data from the mobile device for determining location of the mobile device]; 
determine, using a processor, an activity state associated with a local environment based on the activity data collected by the device [para. 178, 195-207; determining location of the mobile device based on the collected data]; and 
manage, using the processor, an access setting associated with a network port of a network gateway into the local environment based on the activity state [abstract, para. 266-267, and 278-280; managing access setting of a port based on policy applied to a location of the mobile device]; and
reroute incoming traffic received at the network port based on the activity state [para. 229-231; allowing packets associated with internet access based on security policy applied to the detected location of the mobile device].

As regarding claim 18, Wright further discloses The computer program product of claim 17, wherein the manage further comprises to change the access setting between first and second access levels based on the activity data [abstract, para. 266-267, and 278-280; changing different setting of the port based on the location of the mobile device].

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4, 5, 12, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US PG Pub. 2008/0046965) further in view of Govande (US PG Pub. 2016/0034661).
As regarding claim 4, Wright discloses that the device represents a portable device [para. 49; the device is a mobile device].
Wright does not discloses the portable device to provide, as the activity data, sleep state information for a user associated with the wearable device; however, Govande discloses it [para. 12 and 14; determining a user sleeping by sensors housed within the mobile device].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Wright’s portable device to further comprise providing sleep state information for a user associated with the wearable device, as disclosed by Govande, in order to either allow or block a particular content based on the user’s condition.

As regarding claim 5, Wright discloses that the managing further comprises disabling the network port when the activity state corresponds to a location state [para. 178, 195-207; determining location of the mobile device based on the collected data].
Wright does not discloses the activity state corresponds to a sleep state; however, Govande discloses it [para. 12; physical activity state corresponding to a sleep state].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Wright’s activity state to further correspond to a sleep state, as disclosed by Govande, in order to either allow or block a particular content based on the user’s condition.

As regarding claim 12, Wright and Govande further discloses The apparatus of claim 9, wherein the device represents a portable device that provides, as the activity data, sleep state information for a user associated with the wearable device [the same rationales for rejection of claim 4 applied].

As regarding claim 15, Wright and Govande further discloses The apparatus of claim 9, wherein the processor, in response to execution of the program instructions, disables the network port when the activity state corresponds to a sleep state [the same rationales for rejection of claim 5 applied].

As regarding claim 19, Wright and Govande further discloses The computer program product of claim 17, wherein the device represents a portable device to provide, as the activity data, sleep state information for a user associated with the wearable device [the same rationales for rejection of claim 4 applied].

As regarding claim 20, Wright and Govande further discloses The computer program product of claim 17, wherein the manage further comprises to disable the network port when the activity state corresponds to a sleep state [the same rationales for rejection of claim 5 applied].







CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG P TRUONG/
Examiner, Art Unit 2433   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433